Citation Nr: 1028236	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-10 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from July 1942 to December 
1945.  He died in November 2005.  The appellant claims as the 
surviving spouse.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from an April 2006 rating 
decision of the VA Regional Office in Albuquerque, New Mexico 
that denied service connection for the cause of the Veteran's 
death. 

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a) (2) (West 
2002).


REMAND

The Veteran's death certificate reflects that he died in November 
2005 and that the immediate cause of death was multiple blunt 
force trauma after falling from a standing height.  At the time 
of death, service connection for in effect for hearing loss 
disability, rated 70 disabling, and tinnitus rated 10 percent 
disabling.

The appellant, through her representative, avers that the Veteran 
had vertigo, dizziness and balance problems from compromised 
inner ear function due to service-connected disability which 
precipitated the numerous falls he sustained over the years, to 
include the one leading up to death.

The Board observes that clinical records dating back to 1985 
reflect that the Veteran fell on many occasions.  Symptoms that 
included vertigo and imbalance problems were shown intermittently 
throughout the years.  The Veteran's private physician, J. 
Liljestrand, MD, wrote in April 2009 that he was well aware of 
the Veteran's chronic vertigo problems.

The Board remanded this case in May 2009 and April 2010 for an 
opinion to determine whether the service-connected hearing loss 
and tinnitus played any role in causing or contributing to the 
cause of death, and in particular, whether symptoms of imbalance, 
vertigo were related to service-connected disability.  Reasoned 
rationale was requested in both remands to support the opinion 
furnished.

In a November 2009 medical report, the VA examiner provided a 
cursory medical history.  In determining that there was no 
indication that hearing loss and tinnitus had a causal 
relationship with the Veteran's imbalance, the rationale given 
was "based upon my clinical experience and expertise as a board-
certified Otolaryngologist."  In a May 2010 addendum to the 
opinion, the examiner reiterated that "There is no indication 
that the Veteran's hearing loss and tinnitus had a causal 
relationship with his imbalance.  Meaning there is NO likelihood 
that the imbalance is related to hearing loss or tinnitus."  

In the ensuing Informal Hearing Presentation dated in July 2010, 
the appellant's representative continues to take issue with the 
VA examiner's opinion and stated that it lacks the required 
medical reasoning as stipulated in the Board's prior remands.  It 
was found that the clinical opinion still does not comply with 
the Board's remand instructions.  The representative requested 
that the case be remanded again for a physician to provide a 
rationale for the conclusions reached.  

The Board concurs that the VA examiner's opinion continues to 
lack substance, is inadequate, and that further development is 
warranted.  The Board notes that the examiner said almost the 
exact same thing in May 2010 as what was found to not be adequate 
in the November 2009 clinical report.  Both conclusions are based 
on a negative premise that does not provide a well-rationed 
opinion as to why there is no relationship between the service-
connected substantial hearing loss and tinnitus and the Veteran's 
imbalance problems or vertigo.  The Board points out that what 
was requested in this instance was a thorough review of the 
record and an opinion enhanced by the examiner's medical 
expertise and not just a summary statement.  

It is unfortunate that this case has to be remanded yet again, 
but the Board would be remiss in its duty to assist the claimant 
by not obtaining an adequate examination.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
remand by the Board confers on the appellant, as a matter of law, 
a right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the terms of 
the remand. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has stated that if the Board proceeds with final 
disposition of an appeal and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance. Id.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims folder to an 
appropriate VA examiner for a clarifying 
opinion as to whether hearing loss 
disability and tinnitus might have been 
implicated in the development of the 
Veteran's vertigo and/or imbalance 
problems.  The claims folder should be 
made available to the examiner.  The 
examiner should state specifically whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that vertigo and/or imbalance problems 
were related to hearing loss and tinnitus.  
The examination report must include a 
complete and thoroughly reasoned clinical 
rationale for all opinions and conclusions 
reached.

2.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit is not granted, the appellant and 
her representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


